1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   LAWTIS DONALD RHODEN,                            )   Case No.: 1:18-cv-00101-LJO-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER EXTENDING THE AMENDED
13          v.                                        )   DISCOVERY AND SCHEDULING ORDER TO
                                                          DEFENDANT STEPHEN HEGGEN
14                                                    )
     DEPARTMENT OF STATE HOSPITALS,
                                                      )
     et al.,
15                                                    )
              Defendants.                             )
16                                                    )

17          Plaintiff Lawtis Donald Rhoden is a civil detainee appearing pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983.

19          This action is proceeding against Defendants Pam Ahlin and Brandon Price for due process

20   violation and against Defendants Brandon Price and Stephanie Heggen for denial of free exercise of

21   religion. On March 4, 2019, the Court issued an amended discovery and scheduling order. (ECF No.

22   49.) On March 12, 2019, Defendant Stephanie Heggen filed a timely answer to the complaint.

23   Heggen. (ECF No.

24   ///

25   ///

26   ///
27   ///

28   ///

                                                          1
1             Inasmuch as Defendant Stephanie Heggen, filed an answer to the complaint after the issuance

2    of the amended discovery and scheduling order, it is hereby extended and made applicable Defendant

3    Heggen. Further, all provisions set forth therein remain in full force and effect.

4
5    IT IS SO ORDERED.

6    Dated:     March 13, 2019
7                                                       UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
